Citation Nr: 0320198	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-09 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for microscopic 
hematuria.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  The veteran subsequently 
relocated to Illinois, with jurisdiction over her file 
transferred to the RO in Chicago, Illinois.

Procedural history

The veteran served on active duty from September 1989 to 
January 2001. 

The veteran was granted service connection for GERD in a 
January 2001 rating decision; a noncompensable disability 
rating was awarded.  The veteran disagreed with the rating 
assigned her GERD in March 2001 and initiated this appeal.  A 
statement of the case (SOC) addressing the issue of 
entitlement to an increased rating for GERD was issued in 
October 2001, and the appeal was perfected as to that issue 
with the timely receipt of the veteran's substantive appeal 
(VA Form 9) in November 2001.  

The January 2001 rating decision also contained a denial of 
service connection for microscopic hematuria.  The veteran 
disagreed with the denial of service connection for hematuria 
(which she referred to as urinary tract infection with blood 
in urine) in March 2001.  A statement of the case was not 
issued by the RO as to that issue.  

The Board notes that, although the veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C. in her November 2001 VA Form 9, she specifically 
withdrew her request in a September 2002 letter, signed by 
her.  There are no other outstanding hearing requests of 
record.

The Board also notes that the veteran's service 
representative withdrew its power of attorney and 
representation effective August 6, 2002.  The veteran is 
currently unrepresented.

Issues not on appeal

In addition to the issues listed above, the January 2001 
rating decision included grants of service connection for 
acne, an abdominal scar and a low back disorder.  
The veteran did not express disagreement as to those matters.


In her March 2001 Notice of Disagreement as to GERD and 
urinary tract infection with blood in the urine, the veteran 
additionally raised issues of entitlement to service 
connection for hearing loss, tinnitus, migraine headaches and 
bilateral foot problems.  In an April 2002 rating decision, 
the RO granted service connection for tinnitus, headaches and 
a bilateral foot disorder and denied service connection for 
bilateral hearing loss.  The veteran has not appealed those 
issues.  


REMAND

The Board undertook additional evidentiary development as to 
the issue of entitlement to an increased disability rating 
for GERD pursuant to authority granted by 38 C.F.R. § 19.9 
(a) (2) (2002).  Specifically, the Board requested and 
obtained an April 2003 VA medical examination to determine 
the current severity of the veteran's GERD symptoms.  

Subsequently, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) is inconsistent with 38 U.S.C.A. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the Veterans Benefits Administration (VBA) for 
initial consideration.  In light of the Federal Circuit's 
decision, the case must be remanded for initial consideration 
of the newly acquired evidence by VBA.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, as described in the Introduction above, the 
veteran submitted a notice of disagreement with the January 
2001 denial of her claim of entitlement to service connection 
for hematuria in March 2001.  A SOC has not been issued by 
VBA as to that issue, as is required by law.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) held that in these 
circumstances, where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim to 
direct that a SOC be issued.  

Accordingly, the issues listed above are REMANDED to the 
Veterans benefits Administration (VBA) for the following 
action:

1.  VBA should review the evidence of 
record, including the additional evidence 
obtained by the Board, and readjudicate 
the veteran's claim of entitlement to an 
increased disability rating for GERD.  If 
the claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

2.  VBA should issue a SOC pertaining to 
the issue of entitlement to service 
connection for urinary tract infection 
with microscopic hematuria, and in 
connection therewith provide the veteran 
with appropriate notice of her appellate 
rights. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


